Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 1 of 9 Page ID #:44927



 1   COOLEY LLP                              COOLEY LLP
     HEIDI L. KEEFE (178960)                 MICHAEL G. RHODES (116127)
 2   (hkeefe@cooley.com)                     (rhodesmg@cooley.com)
 3   MARK R. WEINSTEIN (193043)              101 California Street
     (mweinstein@cooley.com)                 5th Floor
 4   MATTHEW J. BRIGHAM (191428)             San Francisco, CA 94111-5800
     (mbrigham@cooley.com)                   Telephone: (415) 693-2000
 5   3175 Hanover Street                     Facsimile: (415) 693-2222
     Palo Alto, California 94304
 6   Telephone: (650) 843-5000
     Facsimile: (650) 849-7400
 7

 8   ATTORNEYS FOR DEFENDANTS
     FACEBOOK, INC., WHATSAPP INC.
 9   and INSTAGRAM, LLC
10

11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13                                WESTERN DIVISION
14
      BLACKBERRY LIMITED,                    Case Nos. 2:18-cv-01844-GW-KSx;
15                                           2:18-cv-02693-GW-KSx
                    Plaintiff,
16
           v.                                DEFENDANT WHATSAPP
17
                                             INC.’S RESPONSIVE
18    FACEBOOK, INC., WHATSAPP
                                             SUPPLEMENTAL CLAIM
      INC., INSTAGRAM, INC. and
19                                           CONSTRUCTION BRIEF
      INSTAGRAM, LLC,
                                             REGARDING U.S. PATENT
20                                           NO. 8,429,236
                    Defendants.
21

22

23

24

25

26

27

28
                                                                    CASE NO. 2:18-CV-01844-GW
                                                   DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                          CONSTRUCTION BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 2 of 9 Page ID #:44928



 1         Defendant WhatsApp Inc. respectfully submits the present brief in response to
 2   both the March 26, 2020 opening supplemental claim construction brief filed by
 3   BlackBerry (ECF No. 658) and the Court’s order of March 27, 2020 (ECF No. 660).
 4   For the convenience of the Court, this brief will address the issues in two parts. The
 5   first part will address the Court’s request for briefing on whether “mode selector” and
 6   “message generator” should be governed by 35 U.S.C. § 112, ¶ 6 (“§ 112(6)”), and the
 7   second part will address the arguments of BlackBerry in its opening brief with respect
 8   to the competing proposals exchanged by the parties.
 9   I.    THE COURT SHOULD FIND THAT THE PRESUMPTION AGAINST
           MEANS-PLUS-FUNCTION TREATMENT OF “MODE SELECTOR”
10         AND “MESSAGE GENERATOR” HAS NOT BEEN OVERCOME
11         Neither party contends that these terms are subject to § 112(6). Because these
12   terms do not recite the word “means,” the law presumes that they are not governed by
13   § 112(6). See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015)
14   (en banc). That presumption can be overcome “if the challenger demonstrates that the
15   claim term fails to ‘recite sufficiently definite structure’ or else recites ‘function without
16   reciting sufficient structure for performing that function.’” Id. (emphasis added). The
17   “challenger” in this case refers to the party who challenges (i.e. seeks to rebut) that
18   presumption. Cf. FED. R. EVID. 301 (“[T]he party against whom a presumption is
19   directed has the burden of producing evidence to rebut the presumption.”).
20         Neither party has sought to rebut the presumption, let alone introduced evidence
21   or argument of a lack of sufficient structure. BlackBerry has submitted expert testimony
22   affirmatively opining that both claim terms recite sufficient structure to avoid
23   application of § 112(6). (ECF No. 658-1, Almeroth Decl., ¶¶68-80, 97-106.) The Court
24   should therefore find that the presumption against § 112(6) treatment of “mode
25   selector” and “message generator” has not been overcome, and therefore, controls. See
26   Apex, Inc. v. Raritan Comp., Inc., 325 F.3d 1364, 1372 (Fed. Cir. 2003) (“If the party
27   who must bring forth evidence fails to proffer sufficient evidence to meet its burden,
28   the presumption, either for or against the application of § 112, ¶ 6, prevails.”).
                                                                             CASE NO. 2:18-CV-01844-GW
                                                  1         DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                                   CONSTRUCTION BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 3 of 9 Page ID #:44929



 1         WhatsApp is not aware of any authority suggesting that a party is obligated to
 2   attempt to rebut the presumption that § 112(6) does not apply. Nor is WhatsApp aware
 3   of any case law obligating the Court to sua sponte address and attempt to rebut the
 4   presumption itself. To the contrary, Federal Circuit law is clear that, despite the legal
 5   nature of the claim construction inquiry, a district court has no obligation to sua sponte
 6   reach out to address issues over which the parties have no dispute. See, e.g., Vivid
 7   Techs., Inc. v. America Sci. & Eng’g, Inc., 200 F.3d 795, 803 (Fed. Cir. 1999)
 8   (explaining that in construing terms, “only those terms need be construed that are in
 9   controversy, and only to the extent necessary to resolve the controversy.”). “Thus, a
10   district court’s duty at the claim construction stage is, simply, the one that we described
11   in O2 Micro and many times before: to resolve a dispute about claim scope that has
12   been raised by the parties.” Eon Corp. IP Holdings LLC v. Silver Springs Networks,
13   Inc., 815 F.3d 1314, 1319 (Fed. Cir. 2016) (citing O2 Micro Int’l, Ltd. v. Beyond
14   Innovation Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008) and other cases).
15         The Court’s order of March 27 appears to suggest surprise that Defendants did
16   not argue that “mode selector” and “message generator” should be governed by
17   § 112(6). The Court even suggested in a footnote that perhaps Defendants were seeking
18   to protect their own patents “that use similar function-sounding terms,” by avoiding
19   inconsistent positions. (ECF No. 660 at 1 n.2.) But Defendants’ positions are driven
20   solely by the specific facts and circumstances in this case. Although reasonable
21   arguments can be made on both sides of the § 112(6) issue in this case, a “means-plus-
22   function” treatment would result in a construction that is significantly more verbose but
23   would not materially affect either the non-infringement or invalidity issues in this case.
24   Accordingly, because (1) the law presumes that § 112(6) does not apply, (2) neither
25   party contends that the presumption should be overcome (and BlackBerry affirmatively
26   argues that it cannot), and (3) means-plus-function treatment would add verbiage but
27   not materially affect the merits of any disputed issue, there was simply no reason for
28   WhatsApp to argue to the contrary.
                                                                           CASE NO. 2:18-CV-01844-GW
                                                2         DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                                 CONSTRUCTION BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 4 of 9 Page ID #:44930



 1         The term “mode selector” provides a good illustration of why the § 112(6)
 2   question is not only a reasonably close one, but one whose resolution would not be
 3   helpful. If the Court were to conclude that “mode selector” is governed by § 112(6),
 4   the construction would likely need to incorporate a number of corresponding structures
 5   from the specification that carry out its function. The specification explains that “[t]he
 6   mode selector may be any component operable to determine whether the recipient
 7   application is actively processing status updates from mobile communications device
 8   in accordance with this disclosure and to select a message transmission mode.” (’236,
 9   4:10-14 (underlining added).) The specification then lists at least a half dozen examples
10   of such components that correspond to the function of the claimed mode selector:
11
                  For example, but without limitation, the mode selector may
12                comprise one or more of a recipient callback module, timer,
                  components to observe a local database, components to
13
                  inspect a request message from a recipient application,
14                components to compare a timestamp with the local time of the
                  mobile communications device, or other modules operable to
15
                  determine whether the recipient application is actively
16                processing status updates from mobile communications
                  device in accordance with this disclosure.
17

18   (’236, 4:14-22.)
19         The question of whether “mode selector” connotes sufficient structure, in the
20   context of the entire intrinsic record, is a reasonably close one. The specification does
21   not suggest that the claimed “mode selector” involves overly complex or intricate logic
22   or software, and the list above concludes with an almost dismissive open-ended catchall
23   suggesting that any other known “other modules” could be used instead. See Zeroclick,
24   LLC v. Apple Inc., 891 F.3d 1003, 1008 (Fed. Cir. 2018) (“Given that ‘[t]he basic
25   concept behind both of the patents-in-suit is relatively simple,’ a person of ordinary skill
26   in the art could reasonably discern from the claim language that the words ‘program,’
27   … and ‘user interface code,’ … are used not as generic terms or black box recitations
28   of structure or abstractions, but rather as specific references to conventional graphical
                                                                            CASE NO. 2:18-CV-01844-GW
                                                 3         DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                                  CONSTRUCTION BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 5 of 9 Page ID #:44931



 1   user interface programs or code, existing in prior art at the time of the inventions.”).
 2   BlackBerry’s expert on the ’236 patent, in fact, contends that “mode selector” was a
 3   “commonly used” term referring to “familiar” hardware or software components. (ECF
 4   No. 658-1, ¶79 (“[T]he term ‘mode selector’ was commonly used in the art to refer to
 5   familiar hardware or software modules used to control the transmission of messages
 6   over a network. While the specific implementation of a ‘mode selector’ depended on
 7   its purpose and the technical environment in which the ‘mode selector’ was intended to
 8   operate, the term was commonly used to refer to general hardware and software
 9   structures, without specifying particular implementation details….”).) In any case, the
10   way the ’236 patent describes the “mode selector” supports a reasonable argument that
11   the patent uses the term “to designate structure, even if the term covers a broad class of
12   structures and even if the term identifies the structures by their function.” Skky, Inc. v.
13   MindGeek, S.A.R.L., 859 F.3d 1014, 1019 (Fed. Cir. 2017).
14         Moving to practical considerations, were the Court to apply § 112(6) to “mode
15   selector,” it would likely end up adopting a verbose construction that includes the
16   several different exemplary components listed in the passage above. But such a
17   construction would not advance resolution of any dispute because it would not
18   meaningfully alter the scope of the claim. This is because one of the exemplary
19   components that any § 112(6) corresponding structure would incorporate includes
20   “components to observe a local database” (’236, 6:27-28), which are already separately
21   recited in dependent claim 17. (’236, claim 17 (“… wherein the mode selector
22   comprises a component to observe a local database for a record in the database, the
23   record comprising an indication that the recipient application is actively processing
24   status updates.”).) BlackBerry has asserted claim 17 against WhatsApp; accordingly,
25   both sides have submitted expert reports explaining why they believe the claimed
26   component to observe a local database is allegedly present in the accused product
27   (according to BlackBerry) or in the prior art and not infringed (according to WhatsApp).
28   Accordingly, a construction under § 112(6) of “mode selector” would likely do little
                                                                           CASE NO. 2:18-CV-01844-GW
                                                4         DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                                 CONSTRUCTION BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 6 of 9 Page ID #:44932



 1   more than add a considerable amount of confusing verbiage about additional (but
 2   exemplary) components on which BlackBerry’s infringement case does not appear to
 3   rely, while not sufficiently altering the claim’s scope in a way that would impact non-
 4   infringement or invalidity issues.
 5         The same observations apply to the “message generator” – there is a reasonable
 6   argument that § 112(6) does not apply, and even if it did, the resulting construction
 7   would not materially impact the scope of the claim or any substantive issues. The
 8   functionality of the “message generator” is even more basic than that of the “mode
 9   selector.” The specification of the ’236 patent admits that the prior art (“modern mobile
10   communications devices”) already had the capability of collecting status updates, and
11   including them in status messages transmitted over a wireless network to a recipient
12   application. (’236, 2:46-54, 1:21-28.) There is thus a reasonable argument that the
13   claimed “message generator” is not “used not as generic terms or black box recitations
14   of structure or abstractions, but rather as specific references to conventional [status
15   message generation] programs or code, existing in prior art at the time of the
16   inventions.” Zeroclick, LLC, 891 F.3d at 1008.
17         WhatsApp acknowledges that the Federal Circuit found “symbol generator”
18   subject to § 112(6) in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830
19   F.3d 1341, 1346-48 (Fed. Cir. 2016), but that case is distinguishable. The claimed
20   “generator” there did not simply perform the prior art function of generating status
21   messages and cause them to be transmitted. The “symbol generator” instead created
22   graphical symbols to indicate location and status for display on a graphical user
23   interface map. Id. at 1344-45. The function of the “symbol generator” in Life360 was
24   significantly more complex than the “message generator,” and unlike the ’236 patent,
25   there is no indication from the decision that the patent in Life360 described the “symbol
26   generator” as performing a common prior art feature.1
27
     1
       As explained in the text, WhatsApp respectfully requests that the Court decline to treat
28
     the two disputed terms as means-plus-function claim limitations. Nevertheless, if the
                                                                          CASE NO. 2:18-CV-01844-GW
                                                5        DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                                CONSTRUCTION BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 7 of 9 Page ID #:44933


     II.   BLACKBERRY’S PROPOSALS SHOULD BE REJECTED
 1
           WhatsApp provided a full explanation of the merits of the parties’ competing
 2
     constructions in its opening supplemental claim construction brief (ECF No. 658), and
 3
     BlackBerry’s arguments in its supplemental brief are unpersuasive.
 4
           With respect to the “mode selector” term, BlackBerry’s opening brief argues that
 5
     WhatsApp’s construction is “circular” and “unhelpful,” but tellingly, does not contend
 6
     that there is anything substantively incorrect about any aspect of it. BlackBerry
 7
     complains that WhatsApp’s proposed construction is “circular” because it defines the
 8
     term using language similar to the language in the surrounding claim language. (ECF
 9
     No. 658, at 4:8-14.) But WhatsApp’s proposal is based on the clear description of the
10
     “mode selector” in the patent specification, which happens to use language similar to
11
     the claim. (’236, 6:22-26 (“The mode selector 114 may be any component operable to
12
     determine whether the recipient application 250 is actively processing status updates
13
     from mobile communications device 110 in accordance with this disclosure and to
14
     select a message transmission mode.”).) The Federal Circuit has explained that “the
15
     claims themselves provide substantial guidance as to the meaning of particular claim
16
     terms.” Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc). The
17
     fact that the specification and claims so closely match WhatsApp’s proposed
18
     construction is a strong indication that WhatsApp’s proposal is legally correct.
19
           Nor does BlackBerry’s opening brief identify anything substantively incorrect
20
     about WhatsApp’s construction of “message generator.” BlackBerry instead makes the
21
     following puzzling argument against WhatsApp’s construction:
22

23                This overly simplistic construction ignores the intrinsic
                  evidence that teaches how the message generation process
24
                  involves the mobile communication device “collect[ing] a
25                plurality of status updates during a period of time, and
26
     Court were to decide otherwise and adopt a means-plus-function construction for each
27   term, WhatsApp respectfully requests additional briefing to explain why the pending
     motion for summary judgment based on Section 101 would not be not impacted by such
28
     construction.
                                                                         CASE NO. 2:18-CV-01844-GW
                                               6        DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                               CONSTRUCTION BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 8 of 9 Page ID #:44934



 1                includ[ing] the plurality of status updates in a status message
                  transmitted over a wireless network to a recipient
 2                application.” Ex. 1 (’236 Patent) at 2:50-54. In other words,
 3                the “message generator” prepares a collection of “status
                  updates” into a form suitable for transmission over the
 4                network medium. Id. at 5:42-55. Only BlackBerry’s
 5                proposed construction captures this context.
 6   (ECF No. 658, at 5:16-23 (italics in original).) But the “context” that BlackBerry cites

 7   from the specification consists of a description of “modern mobile communication

 8   devices” of the prior art. (’236, 2:46-54.) To the extent that “context” is relevant (and

 9   BlackBerry does not explain why it is), BlackBerry’s proposed construction does not

10   even capture it. BlackBerry’s proposed construction says nothing about collecting

11   “status updates” and including them in “status messages” – those terms do not even

12   appear in its construction. BlackBerry’s proposal instead merely requires a hardware

13   or software component operable “to prepare and send transmissions over a wireless

14   network from a mobile communications device to a recipient application.” The only

15   portion of the so-called context that BlackBerry’s construction captures is the word

16   “prepare,” which is less clear than the term “generate” that the claims use to describe

17   the function of the message generator. As WhatsApp explained in its opening brief, the

18   claim recites a “message generator,” not a “transmission preparer.”

19
     III.   CONCLUSION

20          Defendant WhatsApp Inc. respectfully requests that the Court adopt its proposed

21   constructions of “mode selector” and “message generator.”

22

23

24

25

26

27

28
                                                                          CASE NO. 2:18-CV-01844-GW
                                               7         DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                                CONSTRUCTION BRIEF RE ’236 PATENT
Case 2:18-cv-01844-GW-KS Document 662 Filed 04/06/20 Page 9 of 9 Page ID #:44935



 1    Dated: April 6, 2020               COOLEY LLP

 2                                       /s/ Heidi L. Keefe
 3                                          Heidi L. Keefe
 4                                       COOLEY LLP
 5
                                         HEIDI L. KEEFE (178960)
                                         (hkeefe@cooley.com)
 6                                       MARK R. WEINSTEIN (193043)
 7                                       (mweinstein@cooley.com)
                                         MATTHEW J. BRIGHAM (191428)
 8                                       (mbrigham@cooley.com)
 9                                       3175 Hanover Street
                                         Palo Alto, CA 94304-1130
10                                       Telephone: (650) 843-5000
11                                       Facsimile: (650) 849-7400

12                                       COOLEY LLP
13                                       MICHAEL G. RHODES (116127)
                                         (rhodesmg@cooley.com)
14                                       101 California Street
15                                       5th Floor
                                         San Francisco, CA 94111-5800
16                                       Telephone: (415) 693-2000
17                                       Facsimile: (415) 693-2222

18                                       Attorneys for Defendants
19                                       FACEBOOK, INC., WHATSAPP INC.,
                                         INSTAGRAM, INC., and INSTAGRAM,
20                                       LLC
21

22

23

24

25

26

27

28
                                                                    CASE NO. 2:18-CV-01844-GW
                                          8        DEFENDANT’S RESPONSIVE SUPPLEMENTAL CLAIM
                                                          CONSTRUCTION BRIEF RE ’236 PATENT
